NATIONWIDE MUTUAL FUNDS Nationwide Bailard Cognitive Value Fund Nationwide Highmark Large Cap Growth Fund Nationwide Bailard International Equities Fund Nationwide HighMark National Intermediate Tax Free Bond Fund Nationwide Bailard Technology & Science Fund Nationwide Highmark Short Term Bond Fund Nationwide Geneva Mid Cap Growth Fund Nationwide HighMark Small Cap Core Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Value Fund Nationwide HighMark Balanced Fund Nationwide Ziegler Equity Income Fund Nationwide HighMark Bond Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Nationwide HighMark California Intermediate Tax Free Bond Fund Nationwide Ziegler Wisconsin Tax Exempt Fund Nationwide Highmark Large Cap Core Equity Fund Supplement dated May 16, 2014 to the Statement of Additional Information dated November 29, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective immediately, Edward Herbert no longer serves as portfolio manager to the Nationwide HighMark Large Cap Core Equity Fund and the Nationwide HighMark Small Cap Core Fund.Also, effective immediately, George Rokas no longer serves as portfolio manager to the Nationwide HighMark Large Cap Growth Fund.Accordingly, all references to, and information regarding, Edward Herbert and George Rokas in the SAI, are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
